ON REHEARING
Before ELLIS, LOTTINGER, HER-GET, LANDRY and REID, JJ.
HERGET, Judge.
This Court rendered judgment in favor of Joseph J. Carona, plaintiff and against defendants Chellie Percy McCallum and Thelma Rounsanville McCallum and, without assigning reasons therefor, inadvertently cast Plaintiff-Appellant for all costs.
Upon application by Plaintiff a rehearing was granted limited, however, to the question of the assessment of court costs.
*707Though under LSA-C.C.P. Article 2164 this Court may tax the costs against any party to the suit as in its judgment may be considered equitable, we had no reason to assess Plaintiff with the costs in this case.
Accordingly, our original judgment is revised and amended to the extent only of assessing the costs of court and it is ordered that the defendants Chellie Percy McCallum and Thelma Rounsanville Mc-Callum pay all costs of court.
Judgment amended.